Citation Nr: 0738784	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  97-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
chronic left shoulder dislocation.  

By way of procedural background, the Board notes that, in May 
1992, following the issuance of the June 1991 rating 
decision, the veteran submitted a written statement 
requesting that his claim for service connection for left 
shoulder disability be reopened.  In a rating decision dated 
January 1997, the RO denied the veteran's claim on the basis 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  The veteran subsequently 
submitted a timely notice of disagreement (NOD) and 
substantive appeal (on VA Form 9) and requested a hearing 
before the Veterans Law Judge.  

In December 1998, the veteran testified before an Acting 
Veterans Law Judge via videoconference regarding his request 
to reopen his previously denied claim of entitlement to 
service connection for chronic left shoulder dislocation.  A 
transcript of the hearing is associated with the claims file.  

Thereafter, in an April 1999 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for chronic 
left shoulder dislocation.  The Board also determined that 
new and material evidence had not been submitted to reopen 
previously denied claims for service connection for 
pancreatitis, kidney stones, hemorrhoids, and stomach ulcers.  

The veteran appealed the Board's April 1999 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, the VA Office of General Counsel and the 
veteran's representative filed a Joint Motion, requesting 
that the CAVC vacate that portion of the Board's April 1999 
decision which denied service connection for chronic left 
shoulder dislocation.  The Joint Motion states that the Board 
erred in finding that the June 1991 rating decision, which 
denied service connection for chronic left shoulder 
dislocation, was final.  The motion further indicated that 
the May 1992 written statement from the veteran constituted a 
timely NOD as to the June 1991 rating decision.  It was, 
therefore, determined that the Board's April 1999 decision 
should be vacated and that the claim for service connection 
for a chronic left shoulder dislocation should be remanded 
for adjudication on the merits.  It was also determined that 
the case should then be returned to the RO for a Statement of 
the Case (SOC) to be issued addressing the claim.  In an 
Order dated in December 1999, the CAVC granted the Joint 
Motion, vacated the Board's April 1999 decision, and remanded 
the case to the Board.  A copy of the December 1999 CAVC 
Order is associated with the claims file.  The judicial 
appeal as to the remaining issues was dismissed.  

In a March 2000 letter, the Board advised the veteran's 
attorney that the case had been returned from the CAVC, and 
that the veteran would be provided a period of 90 days in 
which to submit any additional evidence or argument in 
support of his claim.  In a March 2000 written response, the 
veteran's attorney requested that the case be returned to the 
RO for further development and adjudication.  

In June 2000, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed the 
RO to assist in obtaining any additional evidence identified 
by the veteran and to adjudicate the issue of entitlement to 
service connection for chronic left shoulder dislocation.  
The Board advised the RO that if the benefits sought were not 
granted, an SOC should be issued and the veteran should be 
provided the opportunity to perfect an appeal as to that 
issue.  

Thereafter, in January 2001, the RO issued an SOC in which it 
denied service connection for a chronic left shoulder 
disability.  Although that document was incorrectly labeled 
as a Supplemental Statement of the Case (SSOC), a letter 
attached to it correctly identified the document as an SOC 
and advised the veteran that, if he wished to continue his 
appeal, he should complete and file the enclosed VA Form 9 or 
its equivalent.  In a February 2001 letter, the veteran's 
attorney set forth additional argument in support of the 
veteran's claim.  The veteran's attorney specifically argued 
that the January 2001 SOC was more appropriately 
characterized as an SSOC, instead of an SOC, because this 
matter had already been before the Board and the CAVC on 
appeal.  However, as noted above, the Joint Motion 
specifically instructed the Board to remand the veteran's 
claim to the RO for the issuance of an SOC.  This instruction 
is consistent with the Joint Motion's finding that the appeal 
had been pending since the May 1992 NOD, and that the merits 
of the claim had not yet been addressed by the RO in an SOC.  
In essence, the issue of whether new and material evidence 
had been submitted to reopen the claim, previously perfected 
for appeal, was rendered moot.  

Because the December 1999 CAVC Order granting the Joint 
Motion for Remand constitutes a mandate of the Court, the 
instructions contained in the Joint Motion must be complied 
with under Rule 41(b) of the Court's Rules of Practice and 
Procedure, as the law of the case.  Accordingly, the Board 
finds that the RO was correct in characterizing the January 
2001 document as an SOC, instead of an SSOC, and that the RO 
was also correct in requiring the veteran to submit a timely 
substantive appeal.  In any event, the Board finds the 
February 2001 statement constituted a valid substantive 
appeal, in lieu of a VA Form 9, and the February 2001 
statement was accepted as such.  Therefore, the issue of 
entitlement to service connection for a chronic left shoulder 
disability was properly placed before the Board on appeal.  

In a July 2002 decision, the Board denied the veteran's 
claim.  The veteran appealed the Board's July 2002 decision 
to the CAVC.  In that litigation, a Joint Motion for Remand 
was filed by the VA General Counsel and the appellant, 
averring that a remand was required due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In an Order dated June 2003, the CAVC vacated the 
Board's decision and remanded the matter, pursuant to the 
Joint Motion.  A copy of the CAVC Order is associated with 
the claims file.  

In September 2003, the Board remanded the veteran's claim in 
order for the RO to ensure that all notification and 
development action required by the VCAA be completed.  In 
March 2004, the RO sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claims and 
its duty to assist him in substantiating his claims under the 
VCAA.  The appeal was subsequently certified to the Board for 
appellate consideration and, in an April 2005 decision, the 
Board denied the veteran's claim.  

The veteran appealed the Board's April 2005 decision to the 
CAVC.  In that litigation, a Joint Motion for Remand was 
filed by the VA General Counsel and the appellant, averring 
that a remand was required because of perceived deficiencies 
in the Board's analysis.  In an Order dated November 2006, 
the CAVC vacated the Board's April 2005 decision and remanded 
the matter, pursuant to the Joint Motion.  A copy of the CAVC 
Order is associated with the claims file.  

In a November 2006 letter, the Board informed the veteran 
that his attorney had advised VA that she was retiring and, 
therefore, VA could no longer recognize her as his 
representative.  The Board informed the veteran of his 
various options with regard to choosing a representative and 
requested the veteran identify which option he wanted.  Later 
that month, the Board received a response from the veteran's 
attorney indicating that she would be representing the 
veteran, as well as a VA From 21-22a from the veteran 
indicating that he would be representing himself.  The Board 
requested that the veteran clarify whether he was being 
represented by his attorney or he was representing himself.  
In December 2006, the veteran submitted a response indicating 
that he wanted to be represented by his attorney.  

In December 2006, the Board sent the veteran's attorney a 
letter informing her that the veteran's claim had been 
returned from the CAVC, and that the veteran would be 
provided a period of 90 days in which to submit any 
additional evidence or argument in support of his claim.  In 
a March 2007 response, the veteran's attorney requested that 
the case be remanded in order for the veteran to be afforded 
a VA examination.  

In April 2007, the Board remanded the veteran's claim to the 
RO for a VA examination to be scheduled.  The veteran was 
afforded a VA examination in June 2007 and all additional 
necessary development was completed.  The claim is now 
properly before the Board for appellate consideration.  

FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran currently has a chronic 
left shoulder disability that is due to any incident or event 
in active military service.  


CONCLUSION OF LAW

A chronic left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

Here, the VCAA duty to notify was satisfied by way of a 
letters sent by the RO to the veteran in March 2001 and March 
2004 that fully addressed all four notice elements.  The 
letters informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from any 
Federal agency, including VA, the service department, and the 
Social Security Administration.  The veteran was advised that 
it was his responsibility to submit any evidence that he had 
or could get which would help substantiate his claim.  This 
effectively informed him that he should provide any evidence 
in his possession that pertains to his claim.  The veteran 
was also advised that he could tell VA about any additional 
evidence that he wanted obtained for him.  He was asked to 
provide a properly executed release so that VA could request 
records from each doctor or hospital that have treated him 
but that it was his responsibility to make sure VA received 
all requested records.  

The Board finds that, together, the content of the March 2001 
and March 2004 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  The 
Board notes that VA's duty to notify was not completely 
satisfied until after the initial unfavorable decision on the 
claim by the RO.  However, this error was not prejudicial to 
the veteran because the actions taken by VA after providing 
notice in March 2004 have essentially cured the error in the 
timing of notice.  The veteran was advised of his 
opportunities to submit additional evidence.  Subsequently, 
SSOCs dated in May and December 2001, October 2004, January 
2005, and June 2007 provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

Finally, the Board notes that the RO sent the veteran a 
letter in September 2007 which informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran, and any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

In addition to the foregoing, VA has a duty to assist the 
veteran in the development of the claim.  This duty includes 
assisting the veteran in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, as well as VA outpatient treatment 
records.  In this regard, the Board notes it appears that, in 
1990, the veteran's claims file was misplaced and some of his 
service and post-service medical records may have been lost.  
The Board recognizes that the CAVC has held that, in cases 
where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board analysis herein has been undertaken with 
this heightened duty in mind.  

In addition, the RO has also obtained private medical records 
from all private physicians and hospitals the veteran has 
identified, in addition to the private medical records 
submitted by the veteran himself.  The veteran was also 
afforded a VA medical examination in conjunction with his 
claim in June 2007.  Moreover, neither the veteran nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2007).  
In this case, however, the veteran's claimed chronic shoulder 
disability is not one of those diseases subject to 
presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection for a 
chronic left shoulder disability is warranted because his 
left shoulder was initially injured during service.  The 
veteran has specifically stated that, while he was in basic 
training at Parris Island, South Carolina, his Drill Sergeant 
asked him to assist in demonstrating how a pugil stick is 
used.  The veteran states that the Drill Sergeant hit him 
with the stick in the anterior portion of his left shoulder, 
which caused his shoulder to dislocate.  He states that his 
Captain told him to go to the hospital, where he was told he 
would have chronic problems with his shoulder.  The veteran 
states that, since the initial injury, his shoulder has 
dislocated approximately 30 times a year.  See June 2007 VA 
examination report.  

As noted above, some of the veteran's service medical records 
(SMRs) may have been lost when his claims file was misplaced 
and a rebuilt claims folder was created in 1990.  Review of 
the available SMRs reveals that, at his enlistment 
examination in October 1974, the veteran's upper extremities 
were normal and the veteran indicated that he did not have a 
painful or "trick" shoulder or elbow.  The SMRs are 
negative for any subsequent complaints, treatment, or 
findings related to a left shoulder dislocation or any other 
left shoulder disability.  

The Board notes the SMRs show that, within one month after 
his entry into service, the veteran was recommended for 
separation from service on the basis that he could not read 
and could not perform on the same level as the other 
recruits.  An Aptitude Board Cover Sheet, dated November 8, 
1984, indicates the Aptitude Board found that the veteran's 
general qualifications did not warrant retention in service.  
It was noted that the veteran was not in need of 
hospitalization, and had not completed recruit training.  The 
veteran was separated by reason of mental inaptitude, and was 
issued an Honorable Discharge.  

The first time the veteran is shown to have a left shoulder 
problem after service was in April 1990, at which time he 
presented to VA medical facilities in Texas complaining of 
left shoulder pain.  A May 1990 VA outpatient treatment 
record reflects that he complained of left shoulder 
instability and gave a history of a left shoulder injury 
which had occurred in service.  The veteran reported that his 
left shoulder had "come out" multiple times when he worked 
or exercised, and said he was able to put it back in place.  
The assessment was possible post-shoulder subluxation.  The 
CT arthrogram revealed a normal left shoulder, with no 
evidence of fracture or rotator cuff injury.  

Subsequent VA outpatient treatment records show the veteran 
continued to complain of left shoulder pain and dislocations.  
See VA outpatient treatment records dated April 1990 to 
October 1992, January to February 1997, and January 1999 to 
January 2001.  In January 1997, he reported that his left 
shoulder had been dislocated the night before.  He reported 
that he had had problems with his left shoulder since 1985, 
but he also reported the incident with the Drill Sergeant in 
service and said his shoulder had been dislocated in 
approximately 1974 or 1975.  A January 1997 X-ray showed mild 
degenerative arthritic changes in the left shoulder.  

As noted, the veteran contends his current left shoulder 
disability is related to the in-service injury to his 
shoulder.  There is, however, conflicting evidence about 
whether the veteran's current diagnosis is related to his 
military service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The veteran was afforded a VA examination in April 2001 to 
determine whether his current left shoulder disability is 
related to his military service.  The veteran reported his 
medical history, including his account of the in-service left 
shoulder dislocation caused by his Drill Sergeant.  The VA 
physician examined the veteran and reviewed his claims file, 
noting that he was unable to find any reference to a shoulder 
injury or abnormality in the SMRs, and also noting the 
pertinent aspects of the post-service medical records. 

The Board notes the April 2001 VA examiner did not render a 
specific opinion regarding the likelihood that the veteran's 
current left shoulder is related to his military service; 
however, the examiner's discussion of his findings is 
pertinent and probative as to this issue.  As an initial 
matter, the VA examiner stated that he had no reason to doubt 
the veteran's report that pressure was exerted on his chest 
and left shoulder during service.  He also stated, however, 
that he has no reason to accept as fact that the force 
exerted on the veteran's left shoulder actually resulted in 
shoulder dislocation.  The April 2001 VA examiner noted that 
the post-service medical records show the veteran continued 
to complain of recurrent shoulder dislocations, but he also 
stated that none of the records includes any documentation of 
X-ray evidence, physical findings, or medical opinion which 
would support confirmation of the allegation that the 
shoulder had, in fact, ever been dislocated.  

The April 2001 VA examiner noted that, while the January 1997 
X-ray showed mild degenerative arthritis changes in the left 
shoulder, such changes could be consistent with, but are not 
diagnostic of, a prior shoulder dislocation.  In this 
context, the April 2001 VA examiner noted that X-rays taken 
of the veteran's cervical spine on the same day showed 
degenerative changes, which suggested a constitutional 
process rather than local trauma.  The April 2001 VA examiner 
also stated that a common sequel of recurrent shoulder 
dislocation is development of circular areas, named Hill-
Sachs lesions and seen on X-ray, of demineralization within 
the head of the humerus, but that such lesions have not been 
reported on any of the previous X-rays of the veteran's left 
shoulder.  

In support of his claim, the veteran has submitted a written 
statement dated October 2001 from a private physician, 
O.D.R., M.D., which purports to relate the veteran's current 
left shoulder problems to his military service.  Dr. R stated 
that he reviewed the veteran's records and rendered a 
diagnosis that the veteran has been suffering from chronic 
impingement syndrome with recurrent chronic supraspinatus 
tendonitis, probably associated with some mild adhesive 
capsulitis and possibly a small rotator cuff tear.  Dr. R 
stated that all of those diagnoses would be consistent with a 
left shoulder injury sustained by the veteran in October or 
November 1974, and that it was likely that the left shoulder 
has been in a chronically recurrent state since that time.  
Dr. R also stated that he does not necessarily agree with the 
opinion of the examiner who conducted the April 2001 VA 
examination, that the presence of degenerative changes in the 
cervical spine would indicate that any degenerative changes 
in the shoulder are those of a natural aging process.  Dr. R 
stated, instead, that the two can be quite distinct.  

The veteran has also submitted a report of physical 
examination conducted by a private physician, J.E.E., M.D., 
in September 2004.  Dr. E noted the complaints of left 
shoulder pain, disability, subluxation, and dislocation for 
over 30 years, as well as the veteran's reported medical 
history.  The veteran reported the in-service shoulder 
dislocation and stated that he was taken to the clinic where 
he was put in a sling for two weeks.  He stated that he was 
given an honorable discharge within several weeks.  The 
veteran reported that, two years later, he was treated at the 
VA Hospital in Durham, North Carolina, where he was given a 
shot in his shoulder and X-rays and an arthrogram were 
performed.  Dr. E reported the veteran's current symptoms and 
examined him.  X-rays showed irregularity in the anterior 
glenoid labrum.  The impression was chronic subluxation, 
dislocation, left shoulder, probable glenoid labrum tear and 
anterior instability, chronic impingement syndrome with 
probably adhesive capsulitis and probably partial or complete 
rotator cuff tear.  

Dr. E stated that he believed that the veteran sustained an 
injury while in the Marines in 1974, which has been the 
precipitating factor of his current condition, noting that 
there is objective clinical evidence both in the history and 
physical examination of chronic shoulder pathology.  Dr. E 
also stated that he reviewed the letter from Dr. R, and 
agreed with his diagnosis and conclusion that the veteran's 
left shoulder disability is secondary to his injury in 
October or November 1974 in the Marine Corps.  Dr. E further 
stated that it is possible that degenerative changes in the 
spine would indicate a degenerative change in the shoulder, 
but that it is commonly accepted that the two would be quite 
distinct and not necessarily concurrent.  

The Board has carefully considered the opinions submitted by 
Drs. R and E; however, we find their opinions to be of 
diminished probative value, for the following reasons.  With 
respect to Dr. R's October 2001 opinion, the Board notes 
that, while Dr. R stated that he had reviewed the veteran's 
records, he did not specifically identify which records he 
reviewed prior to rendering his diagnoses or conclusion, or 
indicate what clinical evidence from his review of those 
records supported his diagnoses.  In this regard, the Board 
finds it probative that there is no indication that Dr. R has 
ever evaluated the veteran, and yet he was able to diagnose 
the veteran with chronic impingement syndrome with recurrent 
chronic supraspinatus tendonitis, mild adhesive capsulitis, 
and a small rotator cuff tear.  The Board is not questioning 
Dr. R's competency as a medical professional to render a 
diagnosis based solely upon a review of the veteran's medical 
records.  However, without any indication as to what evidence 
was reviewed, or any indication as to what specific clinical 
evidence formed the basis of his diagnosis and conclusion, as 
well as the lack of a rationale in support of his conclusion 
that the veteran's left shoulder disability has likely been 
chronically recurrent since service, the probative value of 
Dr. R's opinion is lessened.  While it is not expected that 
he identify every record he reviewed, we believe that he 
should have, at a minimum, identified those records that 
support his conclusion regarding the nexus between the 
veteran's current left shoulder disability and in-service 
injury.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (failure of the physician to give basis for an opinion 
affects the weight and credibility of the evidence).  

With respect to Dr. E's September 2004 opinion, the Board 
notes Dr. E specifically stated he reviewed Dr. R's October 
2001 statement and the April 2001 VA examination report prior 
to rendering his opinion; however, there is no indication 
that he reviewed any other medical evidence contained in the 
claims file, including the veteran's in-service or post-
service medical records.  In this regard, the Board notes Dr. 
E's opinion that the veteran's current left shoulder 
disability is related to the reported in-service shoulder 
injury is primarily based on what he determined was 
"objective clinical evidence in history and physical 
examination of chronic shoulder pathology."  However, the 
Board finds it probative that Dr. E did not address the lack 
of objective clinical evidence in the service or post-service 
medical records which confirmed the occurrence of recurrent 
shoulder dislocations since service.  Therefore, because 
there is no indication that Dr. E reviewed the veteran's 
claims file or any in-service or post-service medical records 
to obtain the veteran's complete medical history prior to 
rendering his opinion, the Board finds that opinion to be 
less than dispositive in this case.  

With regard to the above opinions, the Board notes that both 
private physicians attempted to discount the opinion rendered 
by the April 2001 VA examiner regarding the relationship 
between the degenerative changes seen in the veteran's left 
shoulder and cervical spine.  Although both private 
physicians stated that the two findings would be quite 
distinct, neither identified any clinical findings which 
supported a finding that the degenerative changes seen in 
this veteran's left shoulder and cervical spine were distinct 
and not concurrent.  

In evaluating the ultimate merit of this claim, the Board 
ascribes the most probative value to the opinion rendered by 
the examiner who conducted the June 2007 VA examination.  The 
June 2007 VA examiner reviewed the claims file in its 
entirety and noted the veteran's reported medical history, 
including the claim as to the in-service left shoulder 
dislocation.  The VA examiner noted that there was no 
documentation of the in-service incident or any of the 
shoulder dislocations reported by the veteran.  He also noted 
that, while the veteran has some glenohumeral joint 
degenerative changes and impingement osteophytes in his 
acromioclavicular (AC) joint, such changes could be due to 
the normal aging process.  The VA examiner did state that the 
veteran's description of pain and dislocations caused by 
certain sexual positions and performing push-ups would 
correlate very well with a posterior shoulder dislocation as 
described by the veteran.  However, based upon review of the 
veteran's claims file, examination of the veteran, and his 
medical expertise, the June 2007 VA examiner concluded that 
it is "less likely than not" that the veteran's current 
left shoulder disability is related to his military service.  

Based on the foregoing, the Board finds the preponderance of 
the competent and probative evidence of record weighs against 
a finding that the veteran's current left shoulder disability 
is related to his military service, to include the left 
shoulder dislocation claimed to have occurred therein.  In 
making this determination, the Board considers the opinions 
rendered by the examiners who conducted the April 2001 and 
June 2007 VA examinations to be the most competent and 
probative medical evidence of record.  Both opinions are 
based upon a complete review of the veteran's entire claims 
file and examination of the veteran.  In addition, both VA 
examiners reported the pertinent aspects of the veteran's 
medical history, including the lack of documentation of left 
shoulder dislocations during or after service.  Although the 
April 2001 VA examiner did not render a specific opinion 
regarding the etiology of the veteran's left shoulder 
disability, the Board finds probative that the June 2007 VA 
examiner's discussion of the pertinent evidence was very 
similar with regard to the lack of clinical evidence which 
confirmed the veteran's subjective complaints of recurrent 
left shoulder dislocations, as well as the additional medical 
evidence of record which suggested that the veteran's current 
left shoulder disability could be due to the normal aging 
process.  

The Board considers the private medical opinion evidence 
submitted in support of the veteran's claim to be competent 
medical evidence; however, it appears that both Drs. R's and 
Dr. E's opinions are based, at least partially, on the 
veteran's report of an initial in-service shoulder 
dislocation and recurrent dislocations after service, and 
neither physician addressed the lack of objective medical 
evidence confirming the occurrence of the reported 
dislocations.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (Board is not required to accept a medical opinion 
that is unsupported by clinical findings and is based on a 
reported history from the veteran).  In this regard, the 
Board notes we are not discounting the veteran's competency 
to report events, disabilities, or symptoms that are 
observable by laypersons.  See, e.g., Jandreau v. Nicholson, 
No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the Board finds that the lack of objective medical evidence 
documenting the occurrence of shoulder dislocations weighs 
against a finding that any in-service shoulder dislocation 
represented a chronic disability, especially in light of the 
veteran's report that he was treated at a hospital in service 
and continued to receive treatment for a left shoulder 
problem as early as two years after he was discharged from 
service.  In fact, the Board notes the veteran has reported 
that he was treated at the VA Medical Center in Durham, North 
Carolina from 1974 to 1985; however, only records dated from 
1988 were found, and they did not contain any complaints, 
treatment, or findings related to a left shoulder disability.  

The Board does not doubt the veteran sincerely believes his 
current left shoulder disability is related to his military 
service.  However, the determination as to causation and 
nexus in this case requires sophisticated, professional 
opinion evidence and there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In addition, as discussed above, 
the most competent and probative medical evidence of record 
preponderates against a finding that the veteran's current 
left shoulder disability is related to his military service, 
to include the left shoulder dislocation reported to have 
occurred therein.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
chronic left shoulder disability, the benefit-of-the-doubt 
rule is not for application, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for a chronic left shoulder 
disability is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


